Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action in in response to the communication filed on March 24, 2022.
Response to Amendment
3.	Applicant’s amendment filed on 03/241/2022, with respect to claims 1-21 has been received, entered into the record and considered.
4.	As a result of the amendment no claim has been amended, canceled or newly added.
 5.	Claims 1-21 remain pending in this office action.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pasko US 10,777,203 B1, in view of Krieger et al (US 2018/0137267 A1).
	As per claim 1, Pasko discloses:
	- a method comprising: receiving, at a device, an audio file associated with a voice query (receiving audio data (i.e. audio file) associated with voice query (i.e. speech), Fig. 1, item 106, column, 2, line 20-50), 
	- comparing the audio file to a plurality of cache entries (comparing audio data with cached components, Fig. 1, item 106, 148, Fig. 2, item 214, column 13, line 25-45), 
	- causing, based on a cache entry of the plurality of cache entries, execution of an operation associated with the voice query (executing an operation associated with the intent of the voice query (i.e. turn on the light), Fig. 1, column 4, line 35-45, column 8, line 10-25), 
	- receiving an indication that the operation was not an intended operation associated with the voice query (column 3, line 25-65, Fig. 3, column 6, line 5-20), 
	Pasko does not explicitly disclose determining, based on receiving the indication, to disable the cache entry for the device, wherein the cache entry remains enabled for one or more other devices. However, in the same field of endeavor Krieger in an analogous art disclose determining, based on receiving the indication, to disable the cache entry for the device, wherein the cache entry remains enabled for one or more other devices (Para [0016], “If the characteristics of the response audio signal do not match the expected characteristics, the system can disable the communication sessions with the source and prevent the source from initiating communication sessions with third-party service providers or content providers”, Para [0071], [0116]), examiner broadest reasonable interpretation: characteristic of an audio signal determine disabling or enabling of caches entries (i.e. stored entries) for particular devices. 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pasko with the teaching of Krieger by modifying Pasko such that avoiding processing inaccurate or unintended phrase in an audio of a natural language query improve efficiency and effectiveness in a natural language query processing system.  
	As per claim 2, rejection of claim 1 is incorporated, and further Krieger discloses:
	- wherein each of the plurality of cache entries comprises an audio fingerprint corresponding to a known voice query (Para [0003], line 1-5, “The system can include a feature recognition engine to generate an audio fingerprint based on the audio-based input”).
	As per claim 3, rejection of claim 2 is incorporated, and further Krieger discloses:
	- wherein comparing the audio file to the plurality of cache entries comprises comparing an audio fingerprint associated with the audio file to the audio fingerprints associated with each of the plurality of cache entries (comparing (i.e. matching) fingerprint data, Para [0096]).
	As per claim 4, rejection of claim 1 is incorporated, and further Krieger discloses:
	- wherein receiving the indication comprises receiving at least one other audio file within a time frame of receiving the audio file associated with the voice query (receiving voice query one after another within a time frame (i.e. one minute), Para [0063]).
	As per claim 5, rejection of claim 1 is incorporated, and further Krieger discloses:
	- wherein receiving the indication comprises receiving a request for a channel change within a time frame of receiving the audio file associated with the voice query (changing channel with voice control, Para [0020]).
	As per claim 6, rejection of claim 1 is incorporated, and further Pasko discloses:
	- wherein causing execution of the operation associated with the voice query comprises determining that the audio file corresponds to the cache entry and performing an operation associated with the corresponding cache entry (performing an action (i.e. operation) corresponding to cache entry, column 10, line 1-10, column 15, line 45-55).
	As per claim 7, rejection of claim 1 is incorporated, and further Krieger discloses:
	- wherein determining to disable the cache entry comprises at least one of: deleting the cache entry, preventing access to the cache entry, marking the cache entry to indicate it is disabled, or setting a flag associated with the cache entry (preventing access, Para [0076]).
	 As per claim 8, rejection of claim 1 is incorporated, and further Pasko discloses:
	- sending the audio file to a server for processing (column 2, line 35-45, “the speech interface device may send the audio data to the remote speech processing component (i.e. server), and may receive response data therefrom”), 
	- receiving an audio transcription based on the audio file associated with the voice query (column 7, line 10-25, “ASR transcribes audio data into text data representing the words of the user speech contained in the audio data 116”), 
	- determining that the audio transcription corresponds to the cache entry (column 7, line 55-65, column 20, line 1-20),
Pasko does not explicitly disclose determining, based on receiving the indication, and based on determining that the audio transcription associated with the voice query corresponds to the cache entry, not to disable the cache entry for the device. However, in the same field of endeavor Krieger in an analogous art disclose determining, based on receiving the indication, and based on determining that the audio transcription associated with the voice query corresponds to the cache entry, not to disable the cache entry for the device (Para [0077], line 25-30, “If the hashed text and the hashed pass phase do not match, the network security appliance 123 can set a second alarm condition”), abd Para [0078], line 10-20, “if the network security appliance 123 sets a second alarm condition responsive to the input audio signal "Ok, order a taxi," the network security appliance 123 can disable the ability of communication sessions to be established between the client computing device 24 and the taxi service provider device. An authorized user can reauthorize the taxi service provider device at a later time”).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pasko with the teaching of Krieger by modifying Pasko such that avoiding processing inaccurate or unintended phrase in an audio of a natural language query improve efficiency and effectiveness in a natural language query processing system.  
As per claim 9, rejection of claim 1 is incorporated, and further Pasko discloses:
- determining that there has been an update to one or more of the plurality of cache entries (changes in the cached ASR text, column 13, line 5-15, 50-60),
- enabling the cache entry for the device (column 9, line 45-50).
As per claim 10, Pasko discloses:
- a method comprising: receiving, at a device, an audio file associated with a voice query (receiving audio data (i.e. audio file) associated with voice query (i.e. speech), Fig. 1, item 106, column, 2, line 20-50), 
- causing, based on a comparison of the audio file to a plurality of cache entries, execution of an operation associated with the voice query  (executing an operation associated with the intent of the voice query (i.e. turn on the light), Fig. 1, column 4, line 35-45, column 8, line 10-25),  
- determining, based on an indication that the operation was not an intended operation associated with the voice query (column 3, line 25-65, Fig. 3, column 6, line 5-20),  
Pasko does not explicitly disclose disable a cache entry of the plurality of cache entries. However, in the same field of endeavor Krieger in an analogous art disclose disable a cache entry of the plurality of cache entries (Para [0016], “If the characteristics of the response audio signal do not match the expected characteristics, the system can disable the communication sessions with the source and prevent the source from initiating communication sessions with third-party service providers or content providers”, Para [0071], [0116]), examiner broadest reasonable interpretation: characteristic of an audio signal determine disabling or enabling of caches entries (i.e. stored entries) for particular devices. 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pasko with the teaching of Krieger by modifying Pasko such that avoiding processing inaccurate or unintended phrase in an audio of a natural language query improve efficiency and effectiveness in a natural language query processing system.  
As per claim 11, rejection of claim 10 is incorporated, and further Krieger discloses:
	- wherein each of the plurality of cache entries comprises an audio fingerprint corresponding to a known voice query (Para [0003], line 1-5, “The system can include a feature recognition engine to generate an audio fingerprint based on the audio-based input”).
As per claim 12, rejection of claim 10 is incorporated, and further Krieger discloses:
	- wherein receiving the indication comprises receiving at least one other audio file within a time frame of receiving the audio file associated with the voice query (receiving voice query one after another within a time frame (i.e. one minute), Para [0063]).
As per claim 13, rejection of claim 10 is incorporated, and further Krieger discloses:
	- wherein receiving the indication comprises receiving a request for a channel change within a time frame of receiving the audio file associated with the voice query (changing channel with voice control, Para [0020]).
As per claim 14, rejection of claim 10 is incorporated, and further Pasko discloses:
	- wherein causing execution of the operation associated with the voice query comprises determining that the audio file corresponds to the cache entry and performing an operation associated with the corresponding cache entry (performing an action (i.e. operation) corresponding to cache entry, column 10, line 1-10, column 15, line 45-55).
As per claim 15, rejection of claim 10 is incorporated, and further Krieger disloses:
- wherein the cache entry is disabled for a particular device, wherein the cache entry remains enabled for one or more other devices, and wherein the device and the one or more other devices are associated with a content server (Para [0016], “If the characteristics of the response audio signal do not match the expected characteristics, the system can disable the communication sessions with the source and prevent the source from initiating communication sessions with third-party service providers or content providers”, Para [0071], [0116]), examiner broadest reasonable interpretation: characteristic of an audio signal determine disabling or enabling of caches entries (i.e. stored entries) for particular devices.
As per claim 16, rejection of claim 10 is incorporated, and further Pasko discloses:
	- sending the audio file to a server for processing (column 2, line 35-45, “the speech interface device may send the audio data to the remote speech processing component, and may receive response data therefrom”), 
	- receiving an audio transcription based on the audio file associated with the voice query (column 7, line 10-25, “ASR transcribes audio data into text data representing the words of the user speech contained in the audio data 116”), 
	- determining that the audio transcription corresponds to the cache entry (column 7, line 55-65, column 20, line 1-20),
Pasko does not explicitly disclose determining, based on receiving the indication, and based on determining that the audio transcription associated with the voice query corresponds to the cache entry, not to disable the cache entry for the device. However, in the same field of endeavor Krieger in an analogous art disclose determining, based on receiving the indication, and based on determining that the audio transcription associated with the voice query corresponds to the cache entry, not to disable the cache entry for the device (Para [0077], line 25-30, “If the hashed text and the hashed pass phase do not match, the network security appliance 123 can set a second alarm condition”), abd Para [0078], line 10-20, “if the network security appliance 123 sets a second alarm condition responsive to the input audio signal "Ok, order a taxi," the network security appliance 123 can disable the ability of communication sessions to be established between the client computing device 24 and the taxi service provider device. An authorized user can reauthorize the taxi service provider device at a later time”).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pasko with the teaching of Krieger by modifying Pasko such that avoiding processing inaccurate or unintended phrase in an audio of a natural language query improve efficiency and effectiveness in a natural language query processing system.  
As per claim 17, rejection of claim 10 is incorporated, and further Pasko discloses:
- determining that there has been an update to one or more of the plurality of cache entries (changes in the cached ASR text, column 13, line 5-15, 50-60),
- enabling the cache entry for the device (column 9, line 45-50).
	As per claim 18, rejection of claim 10 is incorporated, and further Krieger discloses:
	- wherein determining to disable the cache entry comprises at least one of: deleting the cache entry, preventing access to the cache entry, marking the cache entry to indicate it is disabled, or setting a flag associated with the cache entry (preventing access, Para [0076]).
	As per claim 19, Pasko discloses:
	- a method comprising: receiving, at a device, an audio file associated with a voice query (receiving audio data (i.e. audio file) associated with voice query (i.e. speech), Fig. 1, item 106, column, 2, line 20-50),
- sending, to a server, the audio file associated with the voice query (column 2, line 35-45, “the speech interface device may send the audio data to the remote speech processing component (i.e. server), and may receive response data therefrom”), 
- receiving, from the server, an audio transcription based on the voice query (column 7, line 10-25, “ASR transcribes audio data into text data representing the words of the user speech contained in the audio data 116”), 
- causing, based on the audio transcription, execution of an operation associated with the voice query (executing an operation associated with the intent of the voice query (i.e. turn on the light), Fig. 1, column 4, line 35-45, column 8, line 10-25),
	Pasko does not explicitly disclose determining that a cache entry corresponding to the voice query is disabled at the device. However, in the same field of endeavor Krieger in an analogous art disclose determining that a cache entry corresponding to the voice query is disabled at the device (Para [0016], “If the characteristics of the response audio signal do not match the expected characteristics, the system can disable the communication sessions with the source and prevent the source from initiating communication sessions with third-party service providers or content providers”, Para [0071], [0116]), examiner broadest reasonable interpretation: characteristic of an audio signal determine disabling or enabling of caches entries (i.e. stored entries) for particular devices. 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pasko with the teaching of Krieger by modifying Pasko such that avoiding processing inaccurate or unintended phrase in an audio of a natural language query improve efficiency and effectiveness in a natural language query processing system.   
As per claim 20, Pasko discloses:
- receiving, at the device, the audio file associated with the voice query (receiving audio data (i.e. audio file) associated with voice query (i.e. speech), Fig. 1, item 106, column, 2, line 20-50), 
	- comparing the audio file to a plurality of cache entries (comparing audio data with cached components, Fig. 1, item 106, 148, Fig. 2, item 214, column 13, line 25-45), 
	- causing, based on a cache entry of the plurality of cache entries, execution of an operation associated with the voice query (executing an operation associated with the intent of the voice query (i.e. turn on the light), Fig. 1, column 4, line 35-45, column 8, line 10-25), 
	- receiving an indication that the operation was not an intended operation associated with the voice query (column 3, line 25-65, Fig. 3, column 6, line 5-20), 
	Pasko does not explicitly disclose determining, based on receiving the indication, to disable the cache entry for the device, wherein the cache entry remains enabled for one or more other devices. However, in the same field of endeavor Krieger in an analogous art disclose determining, based on receiving the indication, to disable the cache entry for the device, wherein the cache entry remains enabled for one or more other devices (Para [0016], “If the characteristics of the response audio signal do not match the expected characteristics, the system can disable the communication sessions with the source and prevent the source from initiating communication sessions with third-party service providers or content providers”, Para [0071], [0116]), examiner broadest reasonable interpretation: characteristic of an audio signal determine disabling or enabling of caches entries (i.e. stored entries) for particular devices. 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pasko with the teaching of Krieger by modifying Pasko such that avoiding processing inaccurate or unintended phrase in an audio of a natural language query improve efficiency and effectiveness in a natural language query processing system.  
As per claim 21, rejection of claim 20 is incorporated, and further Pasco discloses:
- wherein the cache entry remains enabled for one or more other devices, and wherein the device and the one or more other devices are associated with a content server (enables for other device, associated with the content server (i.e. domain), column 4, line 5-20, column 8, line 5-25, column 9, line 45-50).
Response to Arguments
8.	Applicant's arguments filed on 03/24/2022 have been fully considered but they are not deemed to be persuasive. 
In response to applicant’s arguments in page 6-7, applicants argued that Krieger does not disclose determining, based on receiving the indication, to disable the cache entry for the device, wherein the cache entry remains enabled for one or more other devices.
Examiner disagree and respectfully response that Krieger discloses this limitation in Para [0016], [0071], [0116]. Kirieger in Fig. 1, Para [0046]. Teaches a data processing system which includes at least one server and processor (i.e. cache entries or stored entries). Para [0016] of Krieger teaches, “If the characteristics of the response audio signal do not match the expected characteristics, the system can disable the communication sessions with the source and prevent the source from initiating communication sessions with third-party service providers or content providers, which saves network bandwidth, reduces processor utilization, and saves electrical power”. The characteristic of audio signal include keyword, voiceprint, natural language query, etc. This voiceprint, keyword generated from an audio input (i.e. a voice query) compared with stored voice print saved on the data processing system (i.e. cache entries or stored entries) Para [0071] and the system can disable or terminate the communication if the intended operation does not match what the user querying for. 
For example: applicant specification provide an example of intended operation of a voice query tune to CSN, determine the voice query tune to CNN, disarm the system, determine the query arm the system (Applicant’s specification, Para [0028].
Accordingly Krieger in Para [0060] teaches indicating the intent or subject matter of an input audio signal or audio query. The trigger keyword can indicate a type of action likely to be taken. For example, the NLP component 110 can parse the input audio signal to identify at least one request to leave home for the evening to attend dinner and a movie. The trigger keyword can include at least one word, phrase, root or partial word, or derivative indicating an action to be taken. For example, the trigger keyword "go" or "to go to" from the input audio signal can indicate a need for transport See Para [0060]. Para [0074], [0076], teaches network security appliance which can terminate or disable communication. For example, the input audio signal is "Ok, I'd like to go to dinner and the movies" can include multiple actions and requests and involve multiple service providers 60”. Examiner broadest reasonable interpretation: this query includes the intended triggered keyword dinner and movie which involves multiple service providers (i.e. one or more other devices). Service provider for movie domain will be disabled when the query characteristic intended to dinner or restaurant domain is enabled which saves the network bandwidth. 
Example(s) given in applicant’s specification turn to CNN and turn to CSN sometime incorrectly identify voice query keyword between CNN and CSN and disable incorrect operation to avoid unnecessary network traffic, see applicant’s specification, Para [0012], [0030]. Accordingly, Krieger also teaches disabling malicious request or error request for processing, to reduce computational waste or unnecessary network traffic, See Krieger Para [0122].
	Therefore, Pasko and Krieger alone or in combination teaches claim 1 and the argued limitation as claimed.
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
				Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167